This appeal is dismissed for lack of jurisdiction because there is no final circuit court order to review. See Libertelli v. State, 775 So. 2d 339 (Fla. 2d DCA 2000). However, this dismissal is without prejudice to appellant's right to file a timely notice of appeal once the circuit court enters a final appealable order disposing of all of appellant's claims raised in the motion for postconviction relief still under consideration by the circuit court.
CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.